Exhibit 10.64

 

PERFORMANCE SHARE AWARD AGREEMENT

 

 

THIS AGREEMENT (the “Agreement”) is made effective as of _____________ (the
“Grant Date”), between Rockwell Medical, Inc., a Michigan corporation (the
“Company”), and the individual whose name is set forth on the signature page
hereof, who is an employee of the Company or a Subsidiary of the Company (the
“Employee”).  Capitalized terms not otherwise defined herein shall have the same
meanings as in the Amended and Restated 2007 Long Term Incentive Plan (the
“Plan”).

WHEREAS, the Committee desires to grant the Employee shares of Common Stock,
pursuant to the terms and conditions of this Agreement (the “Award”) and the
Plan; and

WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Award on the Grant Date and has
advised the Company thereof and instructed the undersigned officer to execute
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1. Grant of the Performance Shares.  Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Employee ________ shares of Common Stock
(hereinafter called the “Performance Shares”).  The Performance Shares shall
vest and become nonforfeitable in accordance with Section 2 hereof.  In the
event of any conflict between the Plan and this Agreement, the terms of the Plan
shall control, it being understood that variations in this Agreement from terms
set forth in the Plan shall not be considered to be in conflict if the Plan,
whether explicitly or implicitly, permits such variations.  [If Award is in
excess of limit in 7.3, add: This Award is not designated as a Code Section
162(m) Award in accordance with Section 7.1 of the Plan.] [For all other Awards,
add: The Award is designated as a Code Section 162(m) Award in accordance with
Section 7.1 of the Plan.] 

2. Vesting and Forfeiture. 

(a) So long as the Employee continues to be employed by the Company or its
Subsidiaries, the Performance Shares shall become vested and non-forfeitable
upon the earliest to occur of (i) the date on which the Company reports
quarterly net sales if net sales for the four consecutive calendar quarters
including the quarter then being reported total at least $100,000,000, (ii) the
date on which the market capitalization of the Company (based on the reported
closing price of the Common Stock on the Stock Exchange and the total number of
shares of the Common Stock issued and outstanding) has been greater than
$600,000,000 for ten consecutive trading days, (iii) the one year anniversary of
the date the Centers for Medicare & Medicaid Services assign the Company
transitional add on reimbursement payment status for the drug product,
Triferic®, and (iv) subject to the Committee’s right to declare, pursuant to
Section

4822-3619-6422.2
101129\000001

--------------------------------------------------------------------------------

 



9.2(c) of the Plan, that the Performance Shares shall not become immediately
vested upon a Change in Control in which the successor company assumes the
Award, the occurrence of a Change in Control (the earliest to occur of any of
the foregoing conditions in (i) through (iv) is referred to herein as the
“Vesting Date”).  Notwithstanding the foregoing, if the Performance Shares vest
pursuant to clauses (i), (ii) or (iii) of this Section 2(a), and such Vesting
Date occurs during a trading blackout period under the Company’s insider trading
policy as then in effect, the Vesting Date shall instead be the second day after
such trading blackout period is no longer in effect.

(b) If Employee’s employment is terminated prior to the Vesting Date for any
reason, Employee’s right to shares of Common Stock subject to the Award that are
not yet vested automatically shall terminate and be forfeited by Employee unless
the Committee, in the exercise of its authority under the Plan, modifies the
Vesting Date in connection with such termination.

3. Certificates. 

(a)(i) Certificates evidencing the Performance Shares shall be issued by the
Company and shall be registered in the Employee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Performance Shares pursuant to Section 2 and shall bear the
legend set forth in Section 10.3(b) of the Plan.  Such certificates shall also
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, the Stock Exchange, any
applicable Federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.  The Employee
hereby acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Common Stock granted hereunder lapse.  As a condition to the receipt of this
Award, the Employee shall deliver to the Company an Assignment Separate From
Certificate in the form attached as Exhibit A, duly endorsed in blank, relating
to the Performance Shares.  No certificates shall be issued for fractional
shares.

(ii) As soon as practicable following the vesting of the Performance Shares
pursuant to Section 2, certificates for the Performance Shares which shall have
vested shall be delivered to the Employee or to the Employee’s legal guardian or
representative along with the stock powers relating thereto and without the
legend set forth in Section 10.3(b) of the Plan.

(b)Notwithstanding Section 3(a) of this Agreement, the shares subject to the
Award may be issued by the Company in book entry form and the shares deposited
with the appropriate registered book-entry custodian.  If so issued, a notation
to the same restrictive effect as the legend required by Section 10.3(b) of the
Plan shall be placed on the transfer agent's books in connection with such
shares. As soon as practicable following the vesting of the Performance Shares
pursuant to Section 2, such notation shall be removed from such book entry.

4. Rights as a Shareholder.  The Employee shall have no rights as a shareholder
of the Company until certificates are issued or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book entry custodian. 

2

--------------------------------------------------------------------------------

 



Once issued, the Employee shall be the record owner of the Performance Shares
unless or until such Performance Shares are forfeited pursuant to Section 2
hereof or is otherwise sold, and as record owner shall be entitled to all rights
of a common shareholder of the Company (including, without limitation, the right
to vote and to receive dividends and other distributions on the Performance
Shares); provided, however, that any dividends or distributions paid on
Performance Shares prior to the Vesting Date shall be reinvested on behalf of
the Employee in additional Performance Shares, and such additional shares shall
be subject to the same performance goals and restrictions as the other
Performance Shares under the Award.

5. Transferability.  The Award may not, at any time prior to the Vesting Date,
be transferred, sold, assigned, pledged, hypothecated or otherwise alienated
except as provided in Section 10.3 of the Plan.  The Performance Shares may not,
at any time prior to Vesting Date, be transferred, sold, assigned, pledged,
hypothecated or otherwise alienated.

6. Employee’s Employment by the Company.   Nothing contained in this Agreement
or the Plan (i) obligates the Company or any Subsidiary to employ the Employee
in any capacity whatsoever or (ii) prohibits or restricts the Company or any
Subsidiary from terminating the employment, if any, of the Employee at any time
or for any reason whatsoever, with or without cause, and the Employee hereby
acknowledges and agrees that neither the Company nor any other person or entity
has made any representations or promises whatsoever to the Employee concerning
the Employee’s employment or continued employment by the Company or any
Subsidiary thereof.

7. Change in Capitalization.  In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Performance Shares granted hereunder lapse, such adjustments and other
substitutions shall be made to the Awards as the Committee deems equitable or
appropriate.  Any stock, securities or other property exchangeable for
Performance Shares pursuant to such transaction shall be deposited with the
Company and shall become subject to the restrictions and conditions of this
Agreement to the same extent as if it had been the original property granted
hereby, all pursuant to the Plan.

8. Withholding.  The Company shall have the right to withhold from Employee’s
compensation or to require Employee to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the vesting of
Performance Shares pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes. 



3

--------------------------------------------------------------------------------

 



9. Limitation on Obligations.  The Company’s obligation with respect to the
Performance Shares granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation.  This Award shall not be secured by any
specific assets of the Company or any of its Subsidiaries, nor shall any assets
of the Company or any of its subsidiaries be designated as attributable or
allocated to the satisfaction of the Company’s obligations under this
Agreement.  In addition, the Company shall not be liable to the Employee for
damages relating to any delay in issuing the shares or share certificates, any
loss of the certificates, or any mistakes or errors in the issuance of the
certificates or in the shares or certificates themselves.

10. Securities Laws.  Upon the vesting of any Performance Shares, the Company
may require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement.  The granting of
the Performance Shares hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.

11. Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records.  By a notice given pursuant to
this Section 11, either party may hereafter designate a different address for
notices to be given to the party.  Any notice that is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
11.  Any notice shall have been deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service or when delivered personally to the Secretary or
Employee.

12. Governing Law.  The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

13. Amendment.  Subject to Sections 2 and 7 of this Agreement and Section 10.6
of the Plan, this Agreement may be amended only by a writing executed by the
parties hereto if such amendment would adversely affect Employee.  Any such
amendment shall specifically state that it is amending this Agreement.

14. Clawback Policy.  This Agreement, the Award and any economic benefits
recognized by Employee in connection with the Award are subject to the Company’s
Clawback Policy as provided in the Company’s Principles of Corporate Governance
from time to time.

15. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



4

--------------------------------------------------------------------------------

 





5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

EMPLOYEE

 

 

 

 

[Name of Employee]

 

 

ROCKWELL MEDICAL, INC.

 

 

By:_______________________________

     Name: 

     Title:   



6

--------------------------------------------------------------------------------

 



eXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, ____________ hereby sells, assigns and transfers unto
___________________ __________________shares of the Common Stock of Rockwell
Medical, Inc. standing in the name of the undersigned on the books of said
Rockwell Medical, Inc. represented by Certificate No. __________ herewith and do
hereby irrevocably constitute and appoint _________________ his or her
duly-appointed agent and attorney to transfer the said stock on the books of
Rockwell Medical, Inc. with full power of substitution in the premises.

Dated: ______________, ____

_______________________

[signature]

 

_____________________________

[print name]

In presence of

 

 

____________________________

 

 

7

--------------------------------------------------------------------------------